       Case 4:21-cv-01053 Document 1 Filed on 03/31/21 in TXSD Page 1 of 6




                               UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION


 RADLEY BRADFORD,

      Plaintiff,
                                                             Case No. 4:21-cv-01053
 v.

 RESURGENT CAPITAL SERVICES,
 INC.,

      Defendant.

                                              COMPLAINT

        NOW COMES RADLEY BRADFORD, through undersigned counsel, complaining of

RESURGENT CAPITAL SERVICES, INC., as follows:

                                      NATURE OF THE ACTION

        1.          Plaintiff brings this action seeking redress for Defendant’s violations of the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et. seq. and the Texas Debt Collection

Act (“TDCA”), Tex. Fin. Code Ann. §392 et seq.

                                     JURISDICTION AND VENUE

        2.          This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.          Venue in the Southern District of Texas is proper pursuant to 28 U.S.C. §

1391(b)(2) because a substantial part of the events or omissions giving rise to the claims occurred

in this District.

        4.          This Court has supplemental jurisdiction pursuant to 28 U.S.C. §1367.

                                                PARTIES

        5.          RADLEY BRADFORD (“Plaintiff”) is a natural person whom at all times relevant

                                                     1
       Case 4:21-cv-01053 Document 1 Filed on 03/31/21 in TXSD Page 2 of 6




resided in Houston, Texas.

       6.      Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. §392.001(1).

       7.      RESURGENT CAPITAL SERVICES, INC. (“Defendant”) is a corporation

specializing in the practice of debt collection in various states.

       8.      Defendant maintains its principal place of business at 55 Beattie Place, #110,

Greenville, South Caroline 29601.

       9.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because (1) the

principal purpose of Defendant’s business is the collection of debt and (2) it regularly collects or

attempts to collect debts in the state of Texas that are owed or due or asserted to be owed or due

another.

       10.     Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. §392.001(6)

because it directly or indirectly engages in debt collection.

                                   FACTUAL ALLEGATIONS

       11.     On or about December 31, 2020, Defendant sent a letter to Plaintiff stating that

Plaintiff’s Sam’s Club ® Personal Credit debt in the amount of $1,317.09 (“subject debt”) was

sold to Defendant.

       12.     In an attempt to resolve the issue, Plaintiff placed a phone call to Defendant on

January 14, 2021.

       13.     Plaintiff was directed to an automated system, which could not find an account for

him under his social security number of his phone number.

       14.     At that point, Plaintiff was transferred to Defendant’s representative, Sydney

(“Sydney”).

       15.     After verifying Plaintiff’s identity, Sydney never advised Plaintiff of the mini-

                                                   2
       Case 4:21-cv-01053 Document 1 Filed on 03/31/21 in TXSD Page 3 of 6




Miranda warning required by 15 U.S.C. 1692e(11).

       16.     Plaintiff advised Defendant that he was represented by counsel, to which Sydney

replied that Defendant already had Plaintiff’s counsel’s information on file.

       17.     Sydney verified Plaintiff’s counsel’s information and then, despite knowing

Plaintiff to be represented by counsel, still asked if Defendant could contact Plaintiff without his

attorney’s consent.

       18.     Concerned with having had his rights violated, Plaintiff reached out to counsel

regarding this matter.

                                               DAMAGES


       19.     The conundrum created by the language used Defendant’s representative caused

Plaintiff decision making process regarding the subject debt to be impacted.

       20.     By Defendant attempting to circumvent Plaintiff's counsel, Plaintiff was at risk of

his statutory rights being by-passed.

       21.     Furthermore, by Defendant evading the statutorily required protective language of

15 U.S.C. § 1692e(11), Plaintiff’s rights were violated.

       22.     Concerned with Defendant’s abusive collection efforts, Plaintiff was forced to

retain counsel to vindicate his rights.

                                      CLAIMS FOR RELIEF

                                          COUNT I:
                           Defendant’s Violations of 15 U.S.C. § 1692


       23.     All Paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       a.      Violation(s) of 15 U.S.C. § 1692c
                                                 3
      Case 4:21-cv-01053 Document 1 Filed on 03/31/21 in TXSD Page 4 of 6




       24.       Section 1692c(a) of the FDCPA provides:

                 Without the prior consent of the consumer given directly to the debt
                 collector or the express permission of a court of competent jurisdiction, a
                 debt collector may not communicate with a consumer in connection with
                 the collection of any debt-

                 (2)   if the debt collector knows the consumer is represented by an
                       attorney with respect to such debt and has knowledge of, or can
                       readily ascertain, such attorney’s name and address, unless the
                       attorney fails to respond within a reasonable period of time to a
                       communication from the debt collector or unless the attorney
                       consent to direct communication with the consumer.
                       15 U.S.C. § 1692c(a).
       25.       Defendant violated 15 U.S.C. § 1692c(a)(2) by communicating with Plaintiff when

it knew that Plaintiff was represented by counsel.

       26.       To add insult to injury, even after verifying that Plaintiff was represented by

counsel, Defendant’s representative asked if Defendant could continue to contact Plaintiff directly

going forward.

       b. Violations of 15 U.S.C. § 1692e(11)

       27.       Section 1692e of the FDCPA provides:

                 A debt collector may not use any false, deceptive, or misleading
                 representation or means in connection with the collection of any debt.
                 Without limiting the general application of the foregoing, the following
                 conduct is a violation of this section.

                 (11)   The failure to disclose in the initial written communication with the
                        consumer and, in addition, if the initial communication with the
                        consumer is oral, in that initial oral communication, that the debt
                        collector is attempting to collect a debt and that any information
                        obtained will be used for that purpose, and the failure to disclose in
                        subsequent communications that the communication is from a debt
                        collector, except that this paragraph shall not apply to a formal
                        pleading made in connection with a legal action.

                        15 U.S.C. § 1692e(11), emphasis added.

       28.       Defendant violated 15 U.S.C. § 1692e(11) because Defendant’s representative,

                                                  4
      Case 4:21-cv-01053 Document 1 Filed on 03/31/21 in TXSD Page 5 of 6




Sydney, failed to identify Defendant as a debt collector as required by the express language of the

FDCPA.

       WHEREFORE, Plaintiff RADLEY BRADFORD, requests the following relief:

       A.      a finding that Defendant violated 15 U.S.C. §1692c and e;
       B.      an order enjoining Defendant from further violation(s) of 15 U.S.C. §1692 c and e;
       C.      an award of any actual damages sustained by Plaintiff as a result of Defendant’s
               violation(s);
       D.      an award of such additional damages to Plaintiff, as the Court may allow, but not
               exceeding $1,000;
       E.      an award of costs of this action, together with reasonable attorney’s fees as
               determined by this Court; and
       F.      an award of such other relief as this Court deems just and proper.

                                             COUNT II
                 Texas Debt Collection Act (Tex. Fin. Code Ann. § 392 et seq.)
       29.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       30.     Section 392.304(a) of the Texas Finance Code states:

               Except as otherwise provided by this section, in debt collection or obtaining
               information concerning a consumer, a debt collector may not use a fraudulent,
               deceptive, or misleading representation that employs the following practices:
               (5) in the case of a third-party debt collection, failing to disclose, except in a formal
               pleading made in connection with a legal action:
                        (A) that the communication is an attempt to collect a debt and that any
               information obtained will be used for that purpose, if the communication is the
               initial written or oral communication between the third-party debt collector and the
               debtor; or
                        (B) that the communication is from a debt collector, if the communication
               is a subsequent written or oral communication between the third-party debt
               collector and the debtor
                                Tex Fin. Code Ann. §392.304(a)

       31.     Defendant violated Tex. Fin. Code Ann. § 392.304(a)(5)(A) by failing to disclose

                                                  5
      Case 4:21-cv-01053 Document 1 Filed on 03/31/21 in TXSD Page 6 of 6




this language in the telephone call with Plaintiff.

       WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in his favor

as follows:

       a.      Finding that Defendant violated Tex. Fin. Code Ann. §§ 392.304(a)(5);

       b.      Enjoining Defendant from further contact with Plaintiff pursuant to Tex. Fin. Code

               Ann. § 392.304(a)(5);

       c.      Awarding Plaintiff actual damages in an amount to be determined pursuant to Tex.

               Fin. Code Ann. § 392.403(a)(2);

       d.      Awarding Plaintiff reasonable attorney’s fees and costs in an amount to be

               determined pursuant to Tex. Fin. Code Ann. § 392.403(b); and

       e.      Awarding any other relief as this Honorable Court deems just and appropriate

                                 DEMAND FOR JURY TRIAL


       Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury.


Dated: March 31, 2021                                 Respectfully submitted,

                                                      RADLEY BRADFORD

                                                      By: /s/ Victor T. Metroff

                                                      Mohammed O. Badwan, Esq.
                                                      Victor T. Metroff, Esq.
                                                      Counsel for Plaintiff
                                                      Sulaiman Law Group, Ltd
                                                      2500 S Highland Ave, Suite 200
                                                      Lombard, IL 60148
                                                      (630) 575-8181
                                                      mbadwan@sulaimanlaw.com
                                                      vmetroff@sulaimanlaw.com




                                                  6
